DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 1 – 7 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The claimed percentages are indefinite as it is unclear what the percentages are of (weight, etc). For purposes of examination, the percentages are interpreted to mean any amount. The term ‘stereocomplex’ is indefinite as its meaning is unclear. For purposes of examination, the term will be interpreted to mean any enantiomer.


Claim Rejections – 35 USC § 103
3.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4. 	Claims 16 — 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dugan
(U.S. Patent No. 6,441,267) as evidenced by Shi (U.S. Patent Application Publication
No. 2011/0213101 A1) and Mikos (U.S. Patent No. 5,522,895) and Wang et al (U.S. Patent Application Publication No. 2007/0187655 A1).
With regard to Claim 1, Dugan discloses a fiber having an island – in – the – sea structure
(column 3, lines 11 — 17), therefore a bicomponent fiber, comprising high density polyethylene
(column 4, lines 29 — 30) and polylactic acid (column 4, lines 51 — 54); the polylactic acid
comprises L – enantiomer and D – enantiomer (column 5, lines 34 — 50) and is therefore stereocomplex; the weight ratio of high density polyethylene to polylactic acid is 10:90 to 90:10
(column 6, lines 22 — 28); a fiber in which high density polyethylene is the sea and polylactic
acid is the island is therefore disclosed; a metlblown fabric is disclosed comprising the fiber and other fibers (column 8, lines 21 — 28) that are additional fibers that are bicomponent fibers (multicomponent; column 8, lines 1 – 5); the fabric is therefore a composition; a wax is also disclosed (column 6, lines 8 — 9); Dugan does not state that the heat deflection temperature is at least 52 degrees Celsius, but Shi discloses that the L — enantiomer has a heat deflection temperature of 60  degrees Celsius and that the D — enantiomer has a heat deflection temperature greater than 60 degrees Celsius, because the heat deflection temperature of the L — enantiomer is increased by blending with the D — enantiomer (the heat deflection temperature of PLLA can be increased from 60 degrees Celsius by physically blending with PDLA; paragraph 0059). Dugan also does not disclose a melt temperature between about 153 degrees Celsius and about 230 degrees Celsius, but Shi discloses that the melt temperature of the L — enantiomer can be increased by 40 — 50 degrees Celsius by blending with the D — enantiomer (paragraph 0059) and Mikos discloses that the melt temperature of the L — enantiomer is 180 degrees Celsius (column 8, lines 61 — 67; column 9, lines 1 — 8) and Wang et al disclose that the melting temperature of high density polyethylene is 130 degrees Celsius (paragraph 0020). Although the disclosed range of melt temperature is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
Dugan also does not state that the composition is extrudable. However, because  other fibers that are bicomponent fibers are disclosed, it would have been obvious for one of ordinary skill in the art to provide for other bicomponent fibers that comprise a greater amount of high density polyethylene than the disclosed bicomponent fibers, because the weight ratio is outside of the disclosed weight ratio. The other fibers would therefore melt at a temperature lower than the disclosed fibers, and the composition, after some finite period of melting, would therefore comprise both melted fibers and fibers that are not melted, which are the disclosed bicomponent fibers. An extrudable composition comprising the disclosed bicomponent fibers would therefore be obtained.
With regard to Claim 2, fish oil is therefore not disclosed in any amount.
With regard to Claim 3, nanofibers derived from silica are therefore not disclosed in any amount.
With regard to Claim 4, a crystallinity agent that is mica is therefore not disclosed in any amount.
With regard to Claim 5, an article of manufacture is disclosed (diaper; column 8, line 40
of Dugan).


5.	Claims 6 – 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dugan
(U.S. Patent No. 6,441,267) as evidenced by Shi (U.S. Patent Application Publication
 No. 2011/0213101 A1) and Mikos (U.S. Patent No. 5,522,895) and Wang et al (U.S.
Patent Application Publication No. 2007/0187655 A1) and further in view of Miskie (U.S.
Patent Application Publication No. 2007/0197985 A1).
Dugan, Shi, Mikos and Wang et al disclose a composition as discussed above. An adult
incontinence product is disclosed (column 8, lines 32 – 37 of Dugan). With regard to Claims 6 — 7, Dugan, Shi, Mikos and Wang et al fail to disclose a container.
Miskie teaches an adult incontinence product that is a container (attaches to a male
incontinence device; paragraph 0012) for the purpose of obtaining a product unnoticed
under clothing (paragraph 0001).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
container in order to obtain a product unnoticed under clothing as taught by Miskie.

	



6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782